


REINSTATMENT AND FIRST AMENDMENT
TO PURCHASE AND SALE AGREEMENT
AND JOINT ESCROW INSTRUCTIONS




THIS REINSTATEMENT AND FIRST AMENDMENT TO PURCHASE AND SALE AGREEMENT AND JOINT
ESCROW INSTRUCTIONS (“First Amendment”) is made as of the __ day of March, 2014
by and between BR CREEKSIDE LLC, a Delaware limited liability company (“Seller”)
and STEADFAST ASSET HOLDINGS, INC., a California corporation (“Buyer”).


W H E R E A S:
A.    Seller and Buyer are the parties to that certain Purchase and Sale
Agreement and Joint Escrow Instructions dated February 24, 2014 (the
“Agreement”) with respect to the Property (as more particularly described in
Article 1 of the Agreement); and
C.    The Buyer terminated the Agreement by written correspondence dated March
3, 2014, in accordance with the terms of Section 6.4 of the Agreement; and
B.    Seller and Buyer now desire to reinstate and amend the Agreement in
certain respects as more particularly set forth below. All initial capitalized
terms used in this First Amendment shall have the same meaning as set forth in
the Agreement unless otherwise provided.
NOW, THEREFORE, in consideration of the execution and delivery of the Agreement,
this First Amendment and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Seller and Buyer hereby agree as
follows:
1.    Recitals. The foregoing recitals are true and correct and are incorporated
herein in their entirety.
2.    Reinstatement. Seller and Buyer hereby reinstate the Agreement in full and
both Seller and Buyer shall hereafter be bound by the terms of the Agreement, as
herein modified.
3.    Purchase Price. The Purchase Price set forth in Section 2 of the Agreement
is hereby modified and amended to be Eighteen Million Eight Hundred Seventy Five
Thousand and No/100 Dollars ($18,875,000.00).
4.    Due Diligence Period. Buyer’s Termination Period under Section 6.3.1 of
the Agreement and the Due Diligence Period under Section 6.4 of the Agreement
are hereby extended to March 14, 2014.


5.    Deposit. Buyer shall re-deposit the Two Hundred Fifty Thousand and No/100
Dollars ($250,000.00) Initial Deposit required under Section 3.1 of the
Agreement with Escrow Holder within one (1) day following the date of this First
Amendment. Such funds shall, for all purposes, constitute the Initial Deposit
under the Agreement.

1



--------------------------------------------------------------------------------






6.     Closing. The Outside Closing Date set forth in Section 5.1 of the
Agreement is hereby amended to be March 28, 2014. Closing shall occur on a
mutually agreeable date on or before the Outside Closing Date.


7.    Additional Conditions to Buyer’s Obligation to Close. The following are
added at the end of Section 4.2 of the Agreement as additional conditions
precedent to the closing of escrow:


“4.2.7    On or before the Closing Date, Seller shall deliver to the Title
Company an Estoppel Certificate from Seller (“Estoppel”) regarding the
Reciprocal Easement Agreement between Reserve at Creekside Limited Partnership
and KBC Partners dated December 9, 2003 and recorded December 10, 2003 in Book
6958, Page 60 of the Official Records of Hamilton, County, Tennessee, as amended
and supplemented (collectively, “REA”), in such form as may be reasonably agreed
to by Buyer and Seller, provided that, among other things, the Estoppel shall
contain certifications by Seller that (a) other than the failure of Seller to
invoice, and the applicable parties to reimburse Seller for, any reimbursable
expenses otherwise collectible by Seller under the REA, there are no existing
defaults under the REA by Seller or, to Seller’s knowledge, any other party to
the REA, and that, to Seller’s knowledge, there are no facts or circumstances
existing that, with the giving of notice or the passage of time, would ripen
into such a default and (b) except as previously delivered to Buyer under the
Agreement, neither Seller, nor to Seller’s knowledge any prior owner of fee
title to the Property, has given, granted or received any consents, approvals,
requests for consent or approval, or material notices under, in connection with,
or pursuant to the REA; provided, however, that Buyer and Seller acknowledge and
agree that certain consents, approvals or notices were given or obtained (or
should have been given or obtained) by parties other than the Seller with
respect to the construction, maintenance or use of the improvements contemplated
by the REA, but Seller does not have copies of any such consents, approvals or
notices.


“4.2.8        On or before the Closing Date, Seller shall deliver to the Title
Company an Owner’s Affidavit in substantially the form attached hereto as
Exhibit A.


“4.2.9        On or before the Closing Date, Seller shall provide Buyer or the
Title Company with a copy of the Services Agreement (as defined below) in order
for the Title Company to make its determination about the removal of that
certain Installation and Services Agreement dated as of September 23, 2004
between Reserve at Creekside, L.P., predecessor-in-interest to Seller, and
Comcast Cablevision of the South, as an exception to the Title Commitment;
provided, however, that, in connection therewith, Buyer assumes the risk that
the Title Company excepts to the Services Agreement. In the event that receipt
of the Services Agreement is insufficient to permit the Title Company to remove
the September 23, 2004 agreement as an exception to title, Seller will use good
faith efforts to obtain and deliver to the Title Company any such additional
documentation that Title Company reasonably requires in connection with such
removal.


“4.2.10        In satisfaction of the requirements set forth in Section 17.b of
that certain Services Agreement (“Services Agreement”) dated September 19, 2011
between Seller and Comcast of the South (“Comcast”), within two (2) business
days after the end of the Due Diligence Period, Seller shall deliver to Comcast
written notice that the sale of the Property to Buyer is

2



--------------------------------------------------------------------------------




imminent. Further, for avoidance of doubt, the Services Agreement shall be
assigned by Seller to Buyer pursuant to that certain Assignment and Assumption
of Lease, Contracts and Approvals set forth as Exhibit E to the Agreement.


“4.2.11        In satisfaction of the requirements set forth in Section 6 of
that certain Compensation Agreement (“Compensation Agreement”) dated September
19, 2011 between Seller and Comcast, on or before the Closing Date, Seller shall
use good faith efforts to obtain and deliver to Escrow Holder the written
consent of Comcast (“Comcast Consent”) to the assignment of the Compensation
Agreement by Seller to Buyer. Further, the remaining rights and obligations
under the Compensation Agreement shall be assigned by Seller to Buyer pursuant
to that certain Assignment and Assumption of Lease, Contracts and Approvals set
forth as Exhibit E to the Agreement.


8.    Indemnity. In addition to the terms of any applicable indemnities
contained in the Assignment and Assumption of Lease, Contracts and Approvals set
forth as Exhibit E to the Agreement, Seller shall specifically indemnify, defend
and hold Buyer harmless from and against any claim, loss, liability, penalty or
fee raised by Comcast pursuant to Section 5 of the Compensation Agreement, other
than with respect to a claim, loss, liability, penalty or fee arising as a
result of any act or omission of Buyer that results in a default under, and/or
termination of, the Services Agreement.


9.    Miscellaneous. Except as specifically modified hereby, all of the
provisions of the Agreement which are not in conflict with the terms of this
First Amendment shall remain in full force and effect and are hereby reinstated,
ratified and confirmed. This First Amendment may be executed and delivered in
any number of counterparts and by the separate parties hereto in separate
counterparts, each of which when taken together shall be deemed an original and
shall constitute one and the same instrument. Signatures of the parties hereto
on copies of this First Amendment transmitted by facsimile or electronic copy
shall be deemed originals for all purposes hereunder, and shall be binding upon
the parties hereto.


[Remainder of page intentionally left blank; signatures appear on following
pages]



3



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Seller and Buyer have executed this First Amendment under
seal as of the date first written above.
SELLER:
BR CREEKSIDE LLC,
a Delaware limited liability company


By:
BR Hawthorne Creekside JV, LLC, a Delaware limited liability company, its sole
Member



By:
BR Creekside Managing Member, LLC, a Delaware limited liability company, its
Manager



By:
BEMT Creekside, LLC, a Delaware limited liability company, its Manager



By:
Bluerock Residential Holdings, L.P., a Delaware limited partnership, its sole
member



By: Bluerock Residential Growth REIT, Inc., a Maryland corporation, its general
partner




By: /s/ Michael L. Konig
Michael L. Konig, Chief Operating Officer








BUYER:


STEADFAST ASSET HOLDINGS, INC.,
a California corporation




By: _/s/ Dinesh Davar____________________
Name: _Dinesh Davar ___________________
Its: _Treasurer/CFO _____________________



4



--------------------------------------------------------------------------------




EXHIBIT A


FORM OF TITLE AFFIDAVIT
















5585715-4 033882.00163

5

